—Judgment unanimously reversed on the law without costs, motion granted and judgment granted in accordance with the following Memorandum: Plaintiff’s decedent was killed when the automobile she was operating collided with a pick-up truck operated by Scott A. Crawford and owned by Scott and his father, David A. Crawford. The subject truck was insured under a policy issued to Scott Crawford by State Farm Insurance Company (State Farm), with a policy limit of $50,000 for bodily injury. Plaintiff commenced this action seeking a declaration that a separate policy issued by State Farm to David Crawford provides coverage because the truck was a "newly acquired car” within the meaning of that policy. State Farm moved for judgment declaring that the policy issued to David Crawford does not apply based upon a policy exclusion, which excludes coverage "if there is other vehicle liability coverage on a newly acquired car”. State Farm asserted that the exclusion applies because the truck was insured under the policy issued to Scott Crawford. Supreme Court granted judgment in plaintiff’s favor and State Farm appeals.
We reverse. Supreme Court erred in concluding that the policy issued by State Farm to David Crawford contains ambiguities concerning the existence of coverage. The policy language is definite and precise and states that "this coverage does not apply if there is other vehicle liability coverage on a newly acquired car”. It is undisputed that the policy issued to Scott Crawford provided that other vehicle liability coverage. Thus, judgment is granted in State Farm’s favor declaring that the policy issued to David Crawford by State Farm does not apply to the claim asserted by plaintiff. (Appeal from Judgment of Supreme Court, Chautauqua County, Gerace, J.—Declaratory Judgment.) Present—Green, J. P., Lawton, Fallon, Callahan and Boehm, JJ.